UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

)
MARK ANDREW HILDERBRAND, )
)
Plaintiff, )
)
v. ) Civil Action No. I 
)
WILLIAM K. SUTER, et al., )
> F I L E D
Defendants. )  2 2 
_ ) Clerk. US. District & Bankruptcy
Courts tor the District at Columbia
MEMORANDUM OPINION

According to the plaintiff, the Clerk of the Supreme Court of the United States and a
Deputy Clerk have violated his First Amendment right of access to the courts and his Fifth
Amendment right to due process by refusing to accept for ﬁling a petition for a writ of certiorari.
The plaintiff demands appointment. of counsel, a declaratory judgment, injunctive relief to effect
review of his petition by the Justices of the Supreme Court and, presumably, monetary damages.
The Court concludes that the complaint must be dismissed because it fails to state a claim upon

which reliefcan be granted. See 28 U.S.C. §§ 1915(e)(2)(B)(2), 1915A(b)(1).

The Clerk of the Supreme Court is the designated recipient of all documents ﬁled with
the Supreme Court, and is authorized to reject any ﬁling that does not comply with the applicable
rules and orders. See Sup. Ct. R. 1. This Court has no authority to determine what action, if any,
must be taken by the Supreme Court and its administrative ofﬁcers. See In re Marin, 956 F.2d
339, 340 (DC. Cir.) (per curiam) (“We are aware of no authority for the proposition that a lower
court may compel the Clerk of the Supreme Court to take any action. The Supreme Court, on the

other hand, has inherent supervisory authority over its Clerk”), cert. denied sub nom. Marin v.

Suter, 506 US. 844 (1992); Brown v. Suter, 298 F. App”): 15, 15 (DC. Cir. 2008) (per curiam)

(afﬁrming dismissal of claims against Clerk of the Supreme Court).

Furthermore, insofar as the plaintiff demands compensatory damages, the defendants are
absolutely immune from suit. The absolute judicial immunity afforded to judges, see Sindram v.
Suda, 986 F.2d 1459, 1460 (DC. Cir. 1993) (“Judges enjoy absolute judicial immunity from
suits for money damages for all actions taken in the judge’s judicial capacity, unless these
actions are taken in the complete absence of all jurisdiction”), extends to court clerks performing
“tasks that are an integral part of the judicial process,” id. at 1460-61; Evans v. Suter, 260 F.
App’x 726 (5th Cir. 2007) (per curiam) (“Clerks have absolute quasi-judicial immunity from

damages for civil rights violations when they perform tasks integral to the judicial process”),

cert. denied, 552 US. 1282 (2008); Jones v. US. Supreme Court, No. 10-0910, 2010 WL
2363678, at *1 (D.D.C. June 9, 2010) (concluding that court clerks are immune from suits for

damages arising from activities such as the “receipt and processing of a litigant’s filings”), aﬂ’d,

405 F. App”): 508 (DC. Cir. 2010), aﬂ'd, 131 s. Ct. 1824(2011).

The Court will grant the plaintiff’s application to proceed informa pauperis and will
dismiss the complaint for failure to state a claim upon which relief can be granted. An Order

consistent with this Memorandum Opinion is issued separately.

      
 

Q .

.te istrict Judge

A
(fa/115w]

DATE: (“h/)1